UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6073



LARRY DONNELL GAITHER,

                                            Plaintiff - Appellant,

          versus

NORTH CAROLINA PRISONER LEGAL SERVICES, INCOR-
PORATED; GERRY COLEMAN; J. PHILLIP GRIFFIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-1032-5-H)


Submitted:   May 16, 1996                   Decided:   June 4, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Larry Donnell Gaither, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Gaither v. North Carolina Prisoner Legal Services, No. CA-
95-1032-5-H (E.D.N.C. Dec. 22, 1995). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2